Citation Nr: 1702243	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-38 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from May 15, 2008 to November 19, 2013 and as 70 percent disabling from November 20, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts granted service connection for PTSD and assigned a 30 percent rating effective May 15, 2008.  In a September 2013 Decision Review Officer Decision, an increased rating of 50 percent was granted for this disability, effective August 16, 2013.  

The Veteran was afforded a hearing in November 2013 before the undersigned Veteran Law Judge (VLJ).  A transcript of this proceeding is of record.  Following the Board's April 2014 Remand, and specifically in a September 2014 rating decision, the Appeals Management Center (AMC) granted an increased rating of 50 percent for PTSD effective May 15, 2008.  The 50 percent disability rating that previously was effective August 16, 2013, was increased to 70 percent effective November 20, 2013.  Thus, the issue is characterized as reflected on the title page.  

As noted in the Board's March 2016 remand, in October 2014, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU).  He contended that he is unable to work due to his service-connected PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, in a rating decision dated in May 2015, the RO denied the Veteran's claim of entitlement to TDIU, and a letter notifying him of that determination along with a copy of the rating decision was mailed to him that same month.  The Veteran has not appealed this determination, and thus it is not in appellate status.  

Although there is no brief from the Veteran's representative, DAV, following the March 2016 Board remand, there is no prejudice to the Veteran as the Board is remanding the issue on appeal for further development.  Thus, the Veteran's representative will have an opportunity to submit appellate argument if the case is returned to the Board following completion of the remand directives.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, after carefully considering this matter, the Board finds that this case must be remanded for further development for the following reasons.  First, in the March 2016 remand, the Board noted that the Veteran's most recent treatment records from the Boston Vet Center are dated in April 2014.  The Board instructed that with the Veteran's assistance copies of outstanding records of pertinent medical treatment should be identified and added to his claims file to include Vet Center records from April 2014 onward.  These records have not been associated with the file.  

Although in a duty to assist letter dated in April 2016 the RO acknowledged that the Veteran on his application indicated that he received treatment from private medical providers and VA Vet Centers, the Veteran was not clearly informed that he needed to sign a written consent for the Vet Center records to be released even though they are federal records.  See M21-1, Part III, Subpart iii, Chapter 1, Section C.4.h.  Further, on the May 2015 VA PTSD examination, received in April 2016, the examiner noted that the Veteran was receiving treatment at the Vet Center every other week as he was struggling with anger issues.  Thus, as the evidence shows that there are outstanding Vet Center treatment records, they need to be obtained and added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  Under 38 C.F.R. § 3.159 (c)(2), VA will make as many requests as necessary to obtain relevant federal records unless it is determined that the records do not exist or that further attempts to obtain them would be futile.

Second, in the March 2016 remand. the Board asked that the Veteran be afforded a VA psychiatric examination and evaluated under the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  As noted by the Board in March 2016, the May 2014 VA PTSD examination applied the DSM-V criteria.  Also, the May 2015 VA PTSD examination, received in April 2016 subsequent to the Board's March 2016 remand, also applied the DSM-V criteria.  

A C & P Exam Inquiry notice received in September 2016 shows that the Veteran "failed to RSVP" to his VA psychiatric examination requested in April 2016 and that it was thus cancelled.  As the examination notice was sent to the Veteran's current address of record and as he has reported to his previous VA examinations, it is unclear why he did not reply to the April 2016 notice regarding his upcoming VA PTSD examination.  As a remand is necessary to obtain the outstanding Vet Center records, the Veteran should be afforded one more opportunity to appear for a VA PTSD examination in order to be evaluated under the DSM-IV criteria.  In this regard, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for the scheduled VA examination is critical.  

Accordingly, the case is REMANDED for the following action:

1. Confirm with the Veteran and his representative that his current mailing address is on [redacted] as indicated on his October 2009 Form 9 Appeal.  If this is not the correct address, the Veteran's most recent address should be obtained.  If no response is received, the Veteran's mailing address on the October 2009 Form 9 Appeal should be used for any correspondence. 
2. Then, send a letter to the Veteran at his address on [redacted], or a more recent address if indicated, asking that he identify any outstanding records of pertinent medical treatment from VA or private health care providers.  The Veteran must be clearly advised that he needs to provide written consent for VA to obtain his Vet Center records from April 2014 onward even though they are federal records.  

Afterwards, obtain copies of any pertinent records to include specifically the Vet Center records, and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) (2016).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2016).

3. Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  Notice of the examination must be sent to the Veteran at his address on [redacted], or a more recent address if indicated.  Upon examination, the claims folder must be made available to the examiner.  The examiner should identify all current manifestations of this service-connected disorder.  The examiner should also opine on the current degree of occupational and social functioning associated with this disorder.  The examiner must apply the DSM-IV criteria in evaluating the PTSD and provide a Global Assessment of Functioning score with an explanation of the significance of the score assigned.  Full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

4. When the development requested has been completed, the AOJ must readjudicate the issue of entitlement to an initial increased rating for PTSD, evaluated as 50 percent disabling from May 15, 2008 to November 19, 2013 and as 70 percent disabling from November 20, 2013.  If the benefit sought is not fully granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2015).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

